Citation Nr: 1010623	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-20 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	David N. Greer, Attorney at 
Law


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Albuquerque, 
New Mexico, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for 
posttraumatic stress disorder (PTSD) and assigned a 50 
percent disability evaluation, effective January 30, 2004.  
The Veteran contends that a higher disability evaluation is 
warranted.  

In an October 2007 decision, the Board denied entitlement to 
an increased evaluation for the Veteran's service-connected 
PTSD.  Reconsideration of that decision was denied by the 
Board in a February 2009 memorandum.  Thereafter, the Veteran 
appealed the Board's October 2007 decision to the United 
States Court of Appeals for Veterans Claims (Court).  By 
Order dated January 2009, the Court granted a Joint Motion 
for Partial Remand, vacated the October 2007 Board decision 
as it pertains to the Veteran's service-connected PTSD, and 
remanded the case for compliance with the terms of the joint 
motion.  

In correspondence received in February 2010, the Veteran, via 
his attorney, raised the issues of entitlement to a rating in 
excess of 20 percent for diabetes mellitus, type II, and 
entitlement to an increased level of payment for special 
monthly compensation.  The matters are referred to the RO for 
any clarification and action deemed appropriate.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record discloses that following the October 
2007 Board decision, the Veteran and his attorney submitted a 
copy of a February 2007 private psychological assessment 
report, a copy of a February 2008 Vet Center counseling 
summary, and three lay statements dated January 2008.  This 
evidence was not previously considered and is pertinent to 
the claim currently on appeal.  By letter dated in January 
2010, the Board notified the Veteran and his attorney that 
the Veteran had the right to have the new evidence reviewed 
by the RO prior to the Board's adjudication of the claim.  
This letter provided the Veteran the option of waiving RO 
review or remanding the claim to the RO for initial 
consideration of the new evidence.  The Veteran requested 
that his claim be remanded to the RO for review of the new 
submitted evidence.  See the January 2010 90-day letter 
response form.  

Because the Veteran has not waived the right to initial RO 
review of the newly submitted evidence, the case must be 
remanded for due process considerations.  See 38 C.F.R. § 
20.1304(c) (2009).

Accordingly, the case is REMANDED for the following action:

After accomplishing any development 
deemed appropriate, readjudicate the 
claim for entitlement to an initial 
evaluation in excess of 50 percent for 
posttraumatic stress disorder.  If the 
benefit sought in connection with the 
appeal remains denied, the Veteran and 
his attorney should be provided with an 
appropriate Supplemental Statement of the 
Case (SSOC) and given the appropriate 
time period within which to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to ensure due process.  
The Board does not intimate any opinion as to the merits of 
the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


